Citation Nr: 1435514	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-50 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active duty service from May 1990 to August 1992.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hypertension.  The Veteran timely appealed that issue.

 The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in June 2011; a transcript of that hearing is associated with the claims file.

This case was remanded in June 2012 and has been returned for review by the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9.   

The Board remanded the claim to obtain both private and VA medical records.  In July and December 2012, the Appeals Management Center (AMC) requested records from Baptist Medical Group and West Florida Group but neither institution responded.  If VA makes reasonable efforts to obtain non-Federal records but is unable to obtain them, VA must provide the Veteran with oral or written notice of that fact.  38 C.F.R. § 3.159(e)(1).  The evidence of record does not show that the Veteran was appropriately notified to the fact that the AMC was unable to retrieve the records from the specified medical. .

Subsequent to the most recent supplemental statement of the case issued in December 2012, the Board received additional medical evidence.  Some of this evidence pertains to the issues on appeal.  The AMC reviewed this evidence but did not issue a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c).

Since the claims file is being returned it should be updated to include VA treatment records compiled since March 2014.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the unavailability of the private medical records requested Baptist Medical Group and West Florida Group.  Notification should be pursuant to 38 C.F.R. § 3.159(e)(1)(i)-(iv).
 
2.  Attempt to obtain and associate with the claims file any outstanding, VA medical records pertaining to the Veteran's hypertension from March 2014 on.

3.  The RO should re-adjudicate the Veteran's claims, to include consideration of all additional evidence received since the most recent supplemental statement of the case.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



